Exhibit 10.1

 

AMENDMENT NO. 2

 

TO THE

 

HALCÓN RESOURCES CORPORATION

 

FIRST AMENDED AND RESTATED 2012 LONG-TERM INCENTIVE PLAN

 

This Amendment No. 2 to the Halcón Resources Corporation First Amended and
Restated 2012 Long-Term Incentive Plan (the “Plan”) was approved and adopted by
the Board of Directors of Halcón Resources Corporation (the “Company”) on
February 25, 2015, subject to approval by the Stockholders of the Company, which
was obtained on May 6, 2015. Accordingly, the Plan is hereby amended, effective
as of May 6, 2015, as follows:

 

1.                                      The first sentence of Section 1.3 of the
Plan is hereby deleted in its entirety and replaced with the following:

 

“Subject to the limitations set forth herein, Awards may be made under this Plan
for a total of 81,500,000 shares of the Company’s common stock, par value $.0001
per share (the “Common Stock”).”

 

2.                                      Section 4.1(a) of the Plan is hereby
deleted in its entirety and replaced with the following:

 

“(a) Subject to Article XII, (i) the aggregate number of shares of Common Stock
made subject to the grant of Options and/or SARs to any Eligible Employee in any
calendar year may not exceed 3,400,000 and (ii) the maximum aggregate number of
shares that may be issued under the Plan through Incentive Stock Options is
81,500,000.”

 

In all other respects, the Plan remains unchanged and in full force and effect.

 

IN WITNESS WHEREOF, this Amendment No. 2 to the Plan has been executed to be
effective as of May 6, 2015.

 

 

HALCÓN RESOURCES CORPORATION

 

 

 

 

 

By:

/s/ Floyd C. Wilson

 

 

Floyd C. Wilson, Chairman of the Board and

 

 

Chief Executive Officer

 

--------------------------------------------------------------------------------